



EXHIBIT 10.4




PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (as the same may be amended, restated, modified and
otherwise supplemented from time to time, this “Pledge Agreement”), dated as of
September 28, 2004 is made by CARE CONCEPTS I, INC., a Delaware corporation
(“CCI” or the “Pledgor”), in favor of NEWMAN & NEWMAN, P.C. (the “Collateral
Agent”), on behalf of the persons or entities who have executed this Pledge
Agreement on the signature pages hereof as “Pledgees.”

W I T N E S S E T H :

WHEREAS, pursuant to the terms of certain Subscription Agreements dated as of
the date hereof (the “Purchase Agreements”) by and between CCI and the various
holders of (a) CCI 10% Convertible Secured Notes due September 15, 2009 in the
principal amount of $9,525,000 (the “Notes”) and (b) shares of CCI Series F
senior secured redeemable preferred stock (the “Senior Preferred Stock” and
together with the Notes, the “Senior Securities”), Pledgor has agreed to grant
to the holders of the Senior Securities certain collateral consisting of 395,519
shares of common stock of General Media, Inc., a Delaware corporation,
representing all of the shares of General Media, Inc. owned by Pledgor and
approximately 39% of the outstanding capital stock of General Media, Inc., as at
the date hereof (collectively, the “Pledged Securities”);

WHEREAS, Pledgor is the legal and beneficial owner of the Pledged Securities (as
hereinafter defined); and

WHEREAS, the holders of the Senior Securities (the “Pledgees”) have appointed
the Collateral Agent to act on their behalf pursuant to this Agreement,
including the enforcement of all of their rights and remedies hereunder; and

WHEREAS, in order to induce Pledgees to enter into the Purchase Agreements,
Pledgor has agreed to secure its obligations under the Purchase Agreements by,
among other things, pledging 290,350 Pledged Securities to Pledgees pursuant to
this Agreement, and 105,168 Pledged Securities to the holders of the Senior
Preferred Stock pursuant to a separate pledge agreement executed as of the date
hereof (the “Series F Preferred Pledge Agreement”), in accordance herewith.

NOW, THEREFORE, in consideration of the promises and to induce Pledgees to enter
into the Purchase Agreements, the Pledgor hereby agrees with Pledgees as
follows:

1.

Defined Terms.

(a)

Unless otherwise defined herein, terms defined in the Purchase Agreements and
used herein shall have the meanings given to them in the Purchase Agreements.






1







--------------------------------------------------------------------------------






(b)

The following terms shall have the following meanings:

“Code”:  the Uniform Commercial Code from time to time in effect in the State of
New York.

“Collateral”:  (i) the Pledged Securities, and (ii) all Proceeds of any and all
of the foregoing.

“Event of Default”:  as defined in Section 9.

“Issuer”:  as defined in Section 5(a).

 “Permitted Transfer”:  any sale, assignment, transfer, exchange or other
disposition of any Pledged Securities by any Pledgor or any permitted successor
or assign, whether in exchange for money or other property, gift, bequest or
otherwise, permitted under the terms of this Pledge Agreement.

“Person” means an individual, a partnership, a corporation (including a business
trust), a joint stock company, a trust, an unincorporated association, a joint
venture, a limited liability company, a limited liability partnership or other
entity, or a government or any agency, instrumentality or political subdivision
thereof.

“Pledged Securities”:  all of the shares of capital stock of General Media, Inc.
owned by Pledgor, including, without limitation, all of Pledgor’s rights to
payments, profits, proceeds, properties, assets, equity and distributions in
respect of such Pledged Securities, if any, together with all certificates,
options or rights of any nature whatsoever that may be issued or granted by the
Issuer to Pledgor in respect of the Pledged Securities while this Pledge
Agreement is in effect.

“Obligations”:  shall have the same meaning as is defined in Section 4 of the
Security Agreement, dated of even date, between Media Billing Company LLC,
Internet Billing Company LLC the Pledgor and Ezzat Jallad, as Collateral Agent.

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
with respect thereto.

“Secured Obligations”:  the collective reference to all of the Obligations of
the Pledgor.

“Transfer”:  as defined in Section 6(b).

2.

Pledge; Grant of Security Interest.  The Pledgor hereby transfers and assigns to
Pledgees, 290,350 shares of the Pledged Securities owned of record or
beneficially by the Pledgor and hereby grants to Pledgees a first priority
security interest in the Collateral of the Pledgor, as collateral security for
the prompt and complete payment and performance when due






2







--------------------------------------------------------------------------------



(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations.  The Pledged Securities shall be allocated among each of the
Pledgees, based upon their respective Purchase Prices for Notes, and  in the
manner set forth on the signature page of this Agreement.

3.

Delivery to Collateral Agent.

(a)

Pledgor shall deliver to the Collateral Agent on behalf of the Pledgees (i)
simultaneously with or prior to the execution and delivery of this Pledge
Agreement, all certificates representing the Collateral and (ii) promptly upon
the receipt thereof by or on behalf of Pledgor, all other certificates and
instruments constituting Collateral of the Pledgor.  Prior to such delivery, all
such certificates and instruments constituting Collateral of the Pledgor shall
be held in trust by the Pledgor for the benefit of Pledgees pursuant hereto.
 All such certificates shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank.

(b)

If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any promissory note, other Instrument or Chattel Paper,
such note, Instrument or Chattel Paper shall be immediately delivered to
Collateral Agent, duly endorsed in a manner satisfactory to Pledgees, to be held
as Collateral pursuant to this Pledge Agreement.

(c)

The Pledgor authorizes Collateral Agent to, and Collateral Agent shall file such
UCC or other applicable financing statements as may be reasonably requested by
Collateral Agent in order to perfect and protect the security interest created
hereby in the Collateral.

(d)

The Pledgor agrees to execute and deliver to Collateral Agent such other
consents, acknowledgments, agreements, instruments and documentation as
Collateral Agent may reasonably request from time to time to effectuate the
conveyance, transfer, assignment and grant to Collateral Agent, of all of the
Pledgees’ right, title and interest in and to the Collateral and any
distributions with respect thereto.

4.

Transfer Powers.  If at any time any equity interest in any Issuer is evidenced
by a certificate or other written instrument or document (a “certificate”), the
Pledgor shall immediately deliver such certificate to Collateral Agent and,
concurrently with the delivery of each certificate by the Pledgor, the Pledgor
shall deliver an undated transfer power covering such certificate, duly executed
in blank with signature guaranteed, in the form attached hereto in Schedule 2 or
such other form as reasonably acceptable to Collateral Agent to be held as part
of the Collateral pursuant hereto.

5.

Representations and Warranties.  The Pledgor represents and warrants that:

(a)

As of the Closing Date, the Pledged Securities described in the WHEREAS clauses
of this Agreement accurately reflects the ownership interest of Pledgor in
General Media, Inc. (the “Issuer”) and that the percentage of Pledged Securities
pledged to the Pledgees and the holders of the Notes equals their pro rata share
of the dollar amount of the outstanding stated value of the Senior Preferred
Stock and the principal amount of the Notes as of the date hereof.






3







--------------------------------------------------------------------------------






(b)

The Pledgor is the record and beneficial owner of, and has good and marketable
title to, the Pledged Securities of the Pledgor, free of any and all liens or
options in favor of, or claims of, any other Person, except for the security
interest created by this Pledge Agreement.

(c)

To the best of the Pledgor’s knowledge, the exercise by Pledgees of their rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction, in each case, binding on or affecting the
Pledgor or any of his property.

(d)

No authorization, approval or action by, and no notice of filing with any
Governmental Authority or with any Issuer is required either (i) for the pledge
made by the Pledgor or for the granting of the security interest by the Pledgor
pursuant to this Pledge Agreement or (ii) to the best of the Pledgor’s
knowledge, for the exercise by Pledgees of their rights and remedies hereunder
(except as may be required by the Uniform Commercial Code in the applicable
jurisdiction or laws affecting the offering and sale of securities).

(e)

Upon filing of UCC financing statements describing the Collateral, the security
interest created by this Pledge Agreement will constitute a valid, perfected
first-priority security interest in the Pledged Securities of the Pledgor and in
the other Collateral arising therefrom, enforceable in accordance with its terms
against all creditors of the Pledgor, each Issuer or any Person purporting to
purchase any Pledged Securities of the Pledgor (or any portion thereof)
therefrom or otherwise claiming by, through or under the Pledgor or such Issuer,
except as affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

6.

Covenants. The Pledgor covenants and agrees with Collateral Agent, on behalf of
all Pledgees, that, from and after the date of this Pledge Agreement until this
Pledge Agreement is terminated and the security interests created hereby are
released, that:

(a)

If the Pledgor shall, as a result of its ownership of the Pledged Securities of
Pledgor, become entitled to receive or shall receive any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any shares of the Pledged Securities of the Pledgor, or otherwise in respect
thereof, the Pledgor shall accept the same as the agent of Pledgees, hold the
same in trust for Pledgees and deliver the same forthwith to Pledgees in the
exact form received, duly endorsed by the Pledgor to Pledgees, if required,
together with an undated transfer power covering such certificate duly executed
in blank by the Pledgor and with signature guaranteed, to be held by Pledgees,
subject to the terms hereof, as additional collateral security for the Secured
Obligations.  Except in connection with any distributions that are not
prohibited under Section 7 hereof, any sums paid upon or in respect of the
Pledged Securities of any Pledgor as a dividend or other distribution or upon
the






4







--------------------------------------------------------------------------------



liquidation or dissolution of any Issuer shall be paid over to Pledgees to be
held by it hereunder as additional collateral security for the Secured
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Securities of any Pledgor or any property shall be
distributed upon or with respect to the Pledged Securities of the Pledgor
pursuant to any recapitalization, reclassification or reorganization of any
Issuer, the property so distributed shall be delivered to Pledgees to be held by
it hereunder as additional collateral security for the Secured Obligations.  If
any sums of money or property so paid or distributed in respect of the Pledged
Securities of any Pledgor shall be received by any Pledgor, the Pledgor shall,
until such money or property is paid or delivered to Pledgees, hold such money
or property in trust for Pledgees, segregated from other funds of Pledgor, as
additional collateral security for the Secured Obligations.

(b)

Without the prior written consent of the Collateral Agent, the Pledgor will (1)
except for any Permitted Transfer, sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Collateral or any
portion thereof, (2) create, incur or permit to exist any security interest,
encumbrance, lien or option in favor of, or any claim of any Person with respect
to, any of the Collateral, or any interest therein, except for the security
interests created by this Pledge Agreement or (3) enter into any agreement or
undertaking restricting the right or ability of any Issuer to sell, assign or
transfer any of the Collateral.  Notwithstanding the foregoing, any Permitted
Transfer shall be further conditioned on the following conditions being
satisfied:

(i)

No Event of Default shall exist prior to, and taking into account, the proposed
Transfer, including without limitation pursuant to the Note, or immediately
thereafter;

(ii)

The transferee with respect to such Transfer shall have executed and delivered a
pledge agreement in substance and form similar in all material respects to this
Pledge Agreement and shall have agreed to be bound thereby;

(iii)

Collateral Agent shall have received an opinion of counsel of the transferee, in
form and substance reasonably satisfactory to the Collateral Agent and the
Pledgees; and

(iv)

The transferee of the Transfer shall have delivered to the Collateral Agent an
undated transfer power covering any certificate or certificates to be issued to
such transferee, such undated transfer power to be duly executed in blank with
signature guaranteed.

Upon satisfaction by the Pledgor and the transferee of the conditions set forth
herein, in such case, the applicable Issuer shall cause the certificate (if any)
evidencing the Pledged Securities of such transferring Pledgor that is subject
to the Permitted Transfer to be cancelled and shall immediately thereafter cause
a new certificate evidencing the equity interests subject to the Permitted
Transfer to be issued in the name of the transferee and shall deliver such
certificate to Pledgees to be held pursuant to and under the terms of this
Pledge Agreement.






5







--------------------------------------------------------------------------------






(c)

The Pledgor shall warrant and defend title to and ownership of the Collateral at
its own expense against the claims and demands of all other parties claiming an
interest therein, shall maintain the security interest created by this Pledge
Agreement as a first priority security interest and shall defend such security
interest against claims and demands of all Persons whomsoever.  At any time and
from time to time, upon the written request of the Collateral Agent, the Pledgor
will promptly and duly execute and deliver such further instruments and
documents and take such further actions at its expense as Collateral Agent may
reasonably request for the purposes of obtaining or preserving the full benefits
of this Pledge Agreement and of the rights and powers herein granted.  If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any promissory note, other instrument or chattel paper, such
note, instrument or chattel paper shall be immediately delivered to the
Collateral Agent, duly endorsed in a manner satisfactory to Collateral Agent, to
be held as Collateral pursuant to this Pledge Agreement.

(d)

From time to time, the Pledgor will execute and deliver to the Collateral Agent
such additional documents and will provide such additional information and
perform such additional acts as the Collateral Agent may require to carry out
the terms of this Pledge Agreement.

7.

Dividends; Voting Rights.  Unless an Event of Default shall have occurred and be
continuing, the Pledgor shall be permitted, subject to Section 6(a), to receive
all distributions and to exercise all voting and company rights with respect to
the Pledged Securities; provided, however, that no vote shall be cast or company
right exercised or other action taken which, in Collateral Agent’ reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of this Pledge Agreement.

8.

Rights of Pledgees.  

(a)

All money Proceeds received by Collateral Agent on behalf of the Pledgees
hereunder shall be applied as provided in Section 10(a).

(b)

If an Event of Default shall occur and be continuing, at the Collateral Agent’s
option, (1) Pledgees shall have the right to receive any and all cash dividends
or other distributions paid in respect of the Pledged Securities and make
application thereof to the Secured Obligations in such order as Pledgees may
determine, and (2) the Pledged Securities shall be registered in the name of
Pledgees or its nominee, and Collateral Agent on behalf of the Pledgees may
thereafter exercise (A) all voting and other rights pertaining to the Pledged
Securities at any meeting of owners of the applicable Issuer or otherwise and
(B) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the company structure of any Issuer, or upon the exercise by any
Pledgor or Pledgees of any right, privilege or option pertaining to such Pledged
Securities, and in connection therewith, the right to deposit and






6







--------------------------------------------------------------------------------



deliver any and all of the Pledged Securities with any committee, depository,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Pledgor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

9.

Events of Default.

The occurrence and continuation of each of the following shall constitute an
event of default (“Event of Default”) hereunder:

(a)

An Event of Default shall occur and be continuing under the Note, the Purchase
Agreements or the Certificate of Designation of Preferences and Rights of Series
F Convertible Preferred Stock;

(b)

The Pledgor shall fail or refuse to pay interest, when due, or the principal
amount of any of the Notes on September 15, 2009 (the “Maturity Date”); or

(c)

The Pledgor shall fail to perform or observe any covenant or condition to be
performed or observed hereunder within thirty (30) days of the occurrence
thereof.

(d)

any representation or warranty made by Pledgor herein shall prove to be false or
erroneous in any material respect.

Upon the occurrence of an Event of Default, the Collateral Agent shall promptly
and in any event within three (3) business days provide written notice to the
Pledgees of such Event of Default.

10.

Remedies.  In exercising any of their rights and remedies under this Agreement,
the Collateral Agent shall act on behalf of the Pledgees only on an equal and
equitable pro-rata basis, as among all Pledgees, as their respective individual
outstanding balances then owed to them in respect of the outstanding principal
amount of all Notes and outstanding stated amount of all Senior Preferred Stock
may appear and shall bear to each other.

(a)

If an Event of Default shall have occurred and be continuing, at any time at
their election, the Collateral Agent shall apply all or any part of Proceeds
held by Collateral Agent in payment of the Secured Obligations

(b)

If an Event of Default shall have occurred and be continuing, Collateral Agent
shall exercise, in addition to all other rights and remedies granted in this
Pledge Agreement and in any other instrument or agreement securing, evidencing
or relating to the Secured Obligations, all rights and remedies of a secured
party under the Code.  Without limiting the generality of the foregoing,
Collateral Agent, without resort to any other collateral or remedy under the
Note or demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon Pledgor or any other Person (including without limitation
the Issuer) (all and each of which demands, defenses, advertisements and notices
are hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith






7







--------------------------------------------------------------------------------



sell, assign, give an option or options to purchase or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, in the
over-the-counter market, at any exchange, broker’s board or office of Collateral
Agent or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  Collateral Agent shall apply any
Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred in respect
thereof or incidental to the care or safekeeping of any of the Collateral or in
any way relating to the Collateral or its rights hereunder, including, without
limitation, actual and reasonable attorneys’ fees and disbursements of counsel
to Collateral Agent, to the payment in whole or in part of the Secured
Obligations, in such order as Collateral Agent may elect, and only after such
application and after the payment by Collateral Agent of any other amount
required by any provision of law, including, without limitation, Section 9-615
of the Code, need Collateral Agent account for the surplus, if any, to CCI.  To
the extent permitted by applicable law, the Pledgor waives all claims, damages
and demands it may acquire against Collateral Agent arising out of the exercise
by it of any rights hereunder except for any claim, damage or demand arising
from the gross negligence or willful misconduct of Collateral Agent.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.  Pledgor shall, jointly and
severally, remain liable for any deficiency if the proceeds of any sale or other
disposition of Collateral are insufficient to pay the Secured Obligations and
the reasonable fees and disbursements of any attorneys employed by Collateral
Agent to collect such deficiency.

11.

Irrevocable Authorization and Instruction to Issuer.  The Pledgor hereby
authorizes and instructs the Issuer to comply with any instruction received by
the Pledgor (or any of them) from Collateral Agent in writing that (a) states
that an Event of Default has occurred and (b) is otherwise in accordance with
the terms of this Pledge Agreement, without any other or further instructions
from the Pledgor (or any of them), and Pledgor agrees that the Issuer shall be
fully protected in so complying.

12.

Appointment as Attorney-in-Fact.

(a)

The Pledgor hereby irrevocably constitutes and appoints Collateral Agent and any
officer or agent of Collateral Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Pledgor and in the name of the Pledgor and in
Collateral Agent’s own name, from time to time in Collateral Agent’s discretion,
for the purpose of carrying out the terms of this Pledge Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Pledge
Agreement, including, without limitation, any financing statements, endorsement,
assignment or other instruments of transfer.

(b)

The Pledgor hereby ratifies all that said attorneys shall lawfully do or cause
to be done pursuant to the power of attorney granted in Section 12(a).  All
powers, authorizations






8







--------------------------------------------------------------------------------



and agencies contained in this Pledge Agreement are coupled with an interest and
are irrevocable until this Pledge Agreement is terminated and the security
interests created hereby are released.

13.

Duty of and Actions by Collateral Agent.  

(a)

Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the Code or otherwise, shall be to deal with it in the same manner as
Collateral Agent deals with similar securities and property for their own
account.  Notwithstanding the foregoing, Collateral Agent hereby acknowledges
and agrees that it has a fiduciary duty to the Pledgees to act with the utmost
integrity, fidelity and good faith and has an obligation to provide undivided
service and loyalty to the Pledgees.




(b)

All actions, rights and remedies of Pledgees hereunder may be exercised by the
Collateral Agent, acting on behalf of all Pledgees, and such action and exercise
of rights and remedies shall be effective as if exercised pursuant to the
written consent or direction of those Pledgees holding not less than 60% in
dollar amount of the then outstanding principal amount of the Notes and the then
outstanding stated value of the Senior Preferred Stock (the “Required
Direction”).  Absent such Required Direction, the Collateral Agent shall take no
action and exercise no rights or remedies of the Pledgees under this Agreement.
 Similarly, consent to any request by the Pledgor (whether to modification of
this Agreement, or any agreement executed in connection herewith) shall require
consent of only the Pledgees holding not less than 60% in dollar amount of the
then outstanding principal amount of the Notes and the then outstanding stated
value of the Senior Preferred Stock, and such consent shall be effective as if
exercised by pursuant to the unanimous consent of all Pledgees.  




(c)

Any Pledgee who decides not to participate with such Pledgees in exercising
rights or remedies hereunder, or in providing consent to a request of the
Pledgor, hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact in its name, with full power of substitution, to sign, execute
and deliver any and all instruments and documents and do any and all acts and
things to the same extent as such Pledgee could do, to sell, assign and transfer
any Collateral, including, but not limited to, taking all action necessary or
the preservation of any rights pertaining to the Collateral beyond reasonable
care in the custody or preservation thereof.  

(d)

Each Pledgee does hereby agree to indemnify, defend and hold harmless, the
Collateral Agent from and against any cost, expense, liability or other
obligation in connection with the performance of its duties hereunder as
Collateral Agent.  Each Pledgee acknowledges and agrees that the Collateral
Agent shall not be required to take any action or exercise any of the rights and
remedies of Pledgees under this Agreement or the Pledge Agreement, unless and
until the Collateral Agent shall have received a written Required Direction in
form and content acceptable to the Collateral Agent.  Similarly, the Pledgor
acknowledges that the Collateral Agent shall be responsible solely to the
Pledgees under this Agreement and the Pledge Agreement and shall have no
fiduciary, legal or other responsibility






9







--------------------------------------------------------------------------------



hereunder to the Pledgor or any of its Affiliates. Notwithstanding the
foregoing, Collateral Agent hereby acknowledges and agrees that it has a
fiduciary duty to the Pledgees to act with the utmost integrity, fidelity and
good faith and has an obligation to provide undivided services and loyalty to
the Pledgees.

14.

No Assumption.  Notwithstanding any of the foregoing, whether or not an Event of
Default shall have occurred hereunder and whether or not Collateral Agent elects
to foreclose on the security interest in the Collateral as set forth herein,
neither the execution of this Pledge Agreement, receipt by Collateral Agent of
any of Pledgor’s rights, title and interests in and to any distributions, now or
hereafter due to any Pledgor from any Issuer, nor Collateral Agent’s foreclosure
of the security interest in the Collateral, shall in any way be deemed to
obligate Collateral Agent to assume any of any Pledgor’s obligations, duties,
expenses or liabilities under the any agreement as presently existing or as
hereafter amended, or under any and all other agreements now existing or
hereafter drafted or executed in respect of the Issuer (collectively, the
“Issuer Obligations”), unless Pledgees otherwise expressly agrees to assume any
or all of the Issuer Obligations in writing.  In the event of foreclosure by
Collateral Agent, the Pledgor shall remain bound and obligated to perform the
Issuer Obligations and Collateral Agent shall not be deemed to have assumed any
of such Issuer Obligations except as provided in the preceding sentence.

15.

Execution of Financing Statements.  The Pledgor authorizes Collateral Agent to
file financing statements with respect to the Collateral without the signature
of the Pledgor in such form and in such filing offices as Collateral Agent
reasonably determines appropriate to perfect the security interests of
Collateral Agent under this Pledge Agreement.  A carbon, photographic or other
reproduction of this Pledge Agreement shall be sufficient as a financing
statement for filing in any jurisdiction.

16.

Indemnification.  The Pledgor hereby agrees to indemnify, defend and hold
Collateral Agent, and its respective successors and assigns harmless from and
against any and all damages, losses, claims, costs or expenses (including
reasonable attorneys’ fees) and any other liabilities whatsoever that Collateral
Agent or its respective successors or assigns may incur by reason of this Pledge
Agreement or by reason of any assignment of a Pledgor’s right, title and
interest in and to any or all of the Collateral.

17.

Further Documentation.  The Pledgor hereby agrees to execute all such
instruments as may be required to perfect the security interest created hereby
and pay the cost of filing or recording the same in the public records specified
by Collateral Agent.

18.

Consent and Waiver.  The Pledgor agrees that, without the prior written consent
of Collateral Agent, Pledgor shall not take any action that would operate to
dilute the interest of the Pledgor or Pledgees in any Issuer other than as
permitted by this Pledge Agreement.  The Pledgor further agrees that, upon the
written request of Collateral Agent after an Event of Default has occurred and
is continuing, the Pledgor may be removed as a member or stockholder of any
Issuer and replaced with the assignee designated in such request.  






10







--------------------------------------------------------------------------------






19.

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given:  (a) upon personal delivery to the party to
be notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, (c) three (3)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a receipt.
 All communications shall be sent to the Pledgor at the applicable address as
set forth on the signature page hereof, to Collateral Agent at the address set
forth on the signature page hereto, or at such other address as a Pledgor or
Collateral Agent may designate by written notice to the other parties hereto
given in accordance herewith.

20.

Severability.  Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

21.

Amendments in Writing; No Waiver; Cumulative Remedies.

(a)

None of the terms or provisions of this Pledge Agreement may be waived, amended,
restated, supplemented or otherwise modified except by a written instrument
executed by the Pledgor and Collateral Agent, provided that any provision of
this Pledge Agreement may be waived by Collateral Agent, with the prior consent
of all Pledgees, in a letter or agreement executed by Collateral Agent or by
facsimile transmission from Collateral Agent.

(b)

Collateral Agent shall not by any act (except by a written instrument pursuant
to Section 21(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Event of
Default or in any breach of any of the terms and conditions hereof.  No failure
to exercise, nor any delay in exercising on the part of Collateral Agent, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by Collateral Agent of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Collateral Agent would otherwise have on any future occasion.

(c)

The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

22.

Section Headings.  The section headings used in this Pledge Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.




23.

Successors and Assigns.  This Pledge Agreement shall be binding upon the
executors, heirs, administrators, successors and assigns of the Pledgor and
shall inure to the benefit of Collateral Agent and its successors and assigns,
provided that no Pledgor may assign






11







--------------------------------------------------------------------------------



his rights or obligations under this Pledge Agreement, except as otherwise
expressly provided in Section 6(b) hereof, without the prior written consent of
Collateral Agent and any such purported assignment shall be null and void.




24.

Governing Law.  THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
CONFLICTS OF LAWS RULES.

25.

Submission to Jurisdiction.  The parties hereto hereby agree that any suit,
action or other legal proceeding by or against any party hereto (or any party’s
affiliates or designees) with respect to or arising out of this Pledge Agreement
shall be brought exclusively in the United States District Court for the
Southern District of New York or the courts of the State of New York, in the
City of New York, as the party instituting such suit, action or other legal
proceeding may elect, except that actions to enforce an interim or final
arbitration award may be filed in any court having jurisdiction.  By execution
and delivery of this Pledge Agreement each party hereto (for itself, its
affiliates and its designees) irrevocably and unconditionally consents and
submits to the exclusive jurisdiction of such courts and the appellate courts
therefrom.  The parties hereto hereby irrevocably consent to the service of
process in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, first class postage prepaid to the addresses set
forth in Section 19.

26.

Venue.  The parties hereto hereby irrevocably waive any objection which they may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Pledge Agreement brought
in the courts referred to in Section 25 above and hereby further irrevocably
waive and agree not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.






12







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.







CARE CONCEPTS I, INC.







By:________________________________

Name:

Gary Spaniak, Jr.

Title:

President




Address:

2200 S.W. 10th Avenue

Deerfield Beach, Florida 33442




COLLATERAL AGENT:




NEWMAN & NEWMAN, P.C.







By:  Jay M. Newman, President




Address:

110 East 59th Street

New York, NY 10022

Telephone:  (212) 371-9400

Facsimile:  (212) 371-8022






13







--------------------------------------------------------------------------------



NUMBER AND % OF PLEDGED SECURITIES

HOLDERS OF 10% NOTES







__________  shares (

%)

H. ROBERT WEINER TRUST OF 1983







___________________________________

Elliott Bruce Weiner, Trustee







__________  shares (

%)

BLANCHE WEINER TRUST OF 1982







___________________________________

Stanley B. Weiner, Trustee










__________  shares (

%)

___________________________________










__________  shares (

%)

___________________________________







__________  shares (

%)

___________________________________










__________  shares (

%)

___________________________________










__________  shares (

%)

___________________________________










__________  shares (

%)

___________________________________







__________  shares (

%)

___________________________________










___________ shares (

%)

___________________________________









14





